        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 1 of 27




                          THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


NICOLE WADE, AMY DISALVATORE, :
DYLAN BARKASY                 :                       CIVIL ACTION NO. 3:21-CV-924(JAM)
                              :
 Plaintiffs,                  :
                              :
     v.                       :
                              :
UNIVERSITY OF CONNECTICUT     :
BOARD OF TRUSTEES             :
 Defendant                    :                       AUGUST 11, 2021

                               DECLARATION OF LYNN SOSA

   I.        Background

        1.     I am over 18 years of age. This declaration is based upon my own personal and

professional knowledge and experience.

        2.     I am competent to testify as a medical expert to the facts and matters set forth

herein. A true and accurate copy of my C.V. is attached hereto as Appendix A.

        3.     I am currently the Deputy State Epidemiologist at the Connecticut Department of

Public Health., (CT-DPH). I earned my B.S. from Loyola University Chicago and my M.D. from

Harvard Medical School.

        4.     I completed an internal medicine residency at Massachusetts General Hospital. I

am Board certified in Internal Medicine by the American Board of Internal Medicine.

        5.     I completed a fellowship with the Centers for Disease Control and Prevention

Epidemic Intelligence Service from 2005-2007.

        6.     Since the beginning of the pandemic, I have been responsible for oversight of

COVID-19 surveillance activities for the CT-DPH and have provided subject matter expertise

and technical assistance to a variety of stakeholders including, but not limited to, local health
         Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 2 of 27




departments, Connecticut Department of Education, Connecticut Department of Correction, local

K-12 schools, and public and private colleges and universities.

         7.       Recently I have co-authored two articles regarding COVID-19: Wallace M, et al.

COVID-19 in correctional and detention facilities-United States, February-April 2020. MMWR

Morb Mortal Wkly Rep 2020; 69: 587–90; and Havers FP, et al. Seroprevalence of antibodies to

SARS-CoV-2 in 10 sites in the United States, March 23-May 12, 2020. JAMA Intern Med 2020.

Online ahead of print. doi: 10.1001/jamainternmed.2020.4130.

   II.         Analysis

               A. COVID-19

         8.       COVID-19 is an infectious disease caused by the novel coronavirus (SARS-CoV-

2) that primarily spreads through respiratory droplets and aerosol transmission.

         9.       People of all ages can contract and transmit COVID-19.

         10.      People who catch COVID-19 may suffer from immediate severe illness and/or

suffer long-term ongoing health problems, extending several weeks or months. Individuals

infected with COVID-19 can suffer these long-term negative health effects even if they were

initially asymptomatic. COVID-19 can also be fatal. Post-COVID Conditions: Information for

Healthcare Providers (cdc.gov)

         11.      Additionally, all individuals, including children, who contract COVID-19 risk

giving it to others, including friends, family, and other individuals with whom they interact, who

may suffer severe illness or death. While COVID-19 affects children and young adults less

severely than middle aged or older adults, COVID-19 has also been shown to cause severe

illness in children and young adults. Coronavirus (COVID-19) frequently asked questions | CDC
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 3 of 27




             B. Brief History of the Pandemic

       12.      COVID-19 was first identified in Wuhan, China in late 2019.

       13.      According to the CT-DPH, Connecticut’s first case of COVID-19 was confirmed

on March 5, 2020, and Connecticut’s first COVID-19-related death was reported on March 17,

2020. See COVID-19 Daily Report | Connecticut Data

       14.      Since March 1, 2020, Connecticut has had 359,638 confirmed COVID-19 cases

and over 8,297 deaths. See Daily Data Report for Connecticut, Connecticut COVID-19 Data

Tracker. Cases among individuals aged 20 through 29 account for more COVID-19 cases than

any other age demographic. A small number of those individuals also have died from the virus.

       15.      The CDC currently estimates that there have been approximately 35 million cases

of COVID-19 in the United States and over 600,000 people have died from COVID-19 in the

United States. See CDC, COVID Data Tracker, Nationwide Commercial Laboratory

Seroprevalence Survey, https://covid.cdc.gov/covid-data-tracker/#national-lab.

       16.      Nationwide, individuals aged 18-29 accounted for more than 20% of all

confirmed COVID-19 cases. CDC, CDC COVID Data Tracker

       17.      The New York Times reports that over 700,000 cases of COVID-19 have been

linked to colleges and universities in the U.S. since the pandemic began and more than 260,000

COVID-19 cases have been linked to colleges and universities just since January 1, 2021.

Tracking Coronavirus Cases at U.S. Colleges and Universities, The New York Times,

https://www.nytimes.com/interactive/2021/us/college-covid-tracker.html.

       18.      A growing number of colleges and universities in the United States are requiring

their students to be vaccinated against COVID-19 prior to the fall, 2021 semester. The current

number is over 600. See https://www.bestcolleges.com/blog/list-of-colleges-that-require-covid-
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 4 of 27




19-vaccine/.

             C. COVID-19 Vaccinations

       19.      COVID-19 vaccination is the best strategy we have for ending the pandemic.

       20.      Widespread COVID-19 vaccination is a critical tool in achieving population or

“herd” immunity.

       21.      The scientific community has not yet determined the percentage of people who

need to be protected from COVID-19 to achieve herd immunity. In fact, because the virus

continues to mutate, resulting in new variants, experts remain unsure whether achieving herd

immunity from COVID-19 is truly possible.

       22.      Consequently, vaccinating individuals on college and university campuses against

COVID-19 currently is the leading prevention strategy to protect individuals from the virus and

end the pandemic. CDC, Guidance for [IHEs], https://www.cdc.gov/coronavirus/2019-

ncov/community/colleges-universities/index.html.

       23.      There are three COVID-19 vaccinations available in Connecticut at no cost: the

Pfizer-BioNTech vaccine, the Moderna vaccine, and the Johnson & Johnson vaccine

(collectively, “COVID-19 Vaccines”). See Understanding How COVID-19 Vaccines Work |

CDC.

       24.      As the CDC has indicated, each of the COVID-19 Vaccines has been proven safe

and effective, and more than 346 million doses were given in the United States between

December 14, 2020, and August 2, 2021. Ensuring COVID-19 Vaccines Work | CDC; Safety of

COVID-19 Vaccines | CDC. The fact that the COVID-19 Vaccines are currently available under

Emergency Use Authorization in no way undermines their safety or efficacy. Science Brief:

COVID-19 Vaccines and Vaccination (cdc.gov)
        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 5 of 27




        25.     The COVID-19 Vaccines are extremely unlikely to cause serious side effects that

could result in long-term health problems. CDC, Safety of COVID-19 Vaccines,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html.

        25.     The COVID-19 Vaccines help prevent the spread of COVID-19 and are effective

against the COVID-19 variants that have been detected in Connecticut. Science Brief: COVID-

19 Vaccines and Vaccination (cdc.gov)

        26.     Because it takes the human body time to build antibodies to COVID-19,

individuals who receive a COVID-19 Vaccine are considered “fully vaccinated” two weeks after

their second dose of a two-dose vaccine or two weeks after a one-dose vaccine.

        27.     Fully vaccinated individuals are less likely to catch COVID-19 if exposed to it

and less likely to spread it to others.

        28.     The COVID-19 Vaccines provide a known level of protection to COVID-19 for a

sustained period of time. Conversely, while individuals who have had COVID-19 might have

some antibodies after their infection has passed that provide protection against COVID-19, the

amount of protection that these individuals have against the virus varies from person-to-person

and wanes over time. As these individuals’ natural immunity decreases, their risk of contracting

COVID-19 increases. Reduced Risk of Reinfection with SARS-CoV-2 After COVID-19

Vaccination — Kentucky, May–June 2021 | MMWR (cdc.gov)

        29.     Accordingly, the CDC and CT-DPH recommend that even individuals who have

had COVID-19 receive one of the COVID-19 Vaccines because vaccination will provide these

individuals with additional protection against the virus. Frequently Asked Questions about

COVID-19 Vaccination, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/faq.html. Interim

Clinical Considerations for Use of COVID-19 Vaccines | CDC
        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 6 of 27




       30.     The CDC also recommends that children twelve and older receive one of the

COVID-19 Vaccines as soon as possible because vaccinating minors helps to protect the minor,

their families, and other individuals with whom they interact.

       31.     While the CDC has advised that it has received reports of myocarditis and

pericarditis in adolescents and young adults after COVID-19 vaccination, the CDC and CT-DPH

still recommend that all individuals age 12 and older receive one of the COVID-19 Vaccines

because the reports of myocarditis and pericarditis are rare and the benefits of COVID-19

vaccination still far outweigh the known and potential risks. In fact, COVID-19 itself presents

the risk of myocarditis and pericarditis. CDC Children & Teens; CDC, Myocarditis and

Pericarditis Following mRNA COVID-19 Vaccination, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/safety/myocarditis.html; What to Know about Myocarditis after COVID-19

vaccination (ct.gov)

       32.     The American Academy of Pediatrics continues to recommend vaccination

against COVID-19 despite rare occurrences of myocarditis. Health officials, AAP urge COVID-

19 vaccination despite rare myocarditis cases | American Academy of Pediatrics

(aappublications.org)

             D. Current COVID-19 Risks

       33.     The number of COVID-19 cases reported in the United States and in Connecticut

has been increasing since June 2021.     COVID-19 Daily Report | Connecticut Data.

       34.     Additionally, new variants of COVID-19 continue to develop and spread

throughout the world. These variants spread more easily than the original strain of COVID-19

and can cause more severe infection. Both the CDC and CT-DPH are tracking the trend of

increasing variants. SARS-CoV-2 Variant Classifications and Definitions (cdc.gov);
        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 7 of 27




Connecticut SARS-CoV-2 variant surveillance – Report 2021-08-05 – CovidTracker

(covidtrackerct.com)

       35.      Connecticut monitors for variants of the SARS-CoV-2 virus. Since middle of June

2021, the majority of positive specimens sequenced from Connecticut residents have been

identified as the Delta variant. COVID-19 Daily Report | Connecticut Data The Delta variant is

the most infectious version of the SARS-CoV-2 virus, the virus that causes COVID-19, to date.

Delta Variant: What We Know About the Science | CDC

       36.      COVID-19 remains a particular threat to those who are unvaccinated.

       37.      According to the CT-DPH, unvaccinated Connecticut residents are more likely to

be infected with COVID-19, are more likely to be hospitalized and more likely to die from

COVID-19 compared to fully vaccinated Connecticut residents. COVID-19 Update August 05,

2021 (ct.gov)

       38.      In light of the guidance issued by the CDC and CT-DPH, as well as my education,

training, experience, including my experience facilitating the state’s response to COVID-19, it is

my opinion to a reasonable degree of medical certainty that public health risks may be

effectively avoided or mitigated in college communities through the widespread use of the

COVID-19 Vaccines, and that a vaccine mandate is a safe and effective way to protect

Connecticut residents.

             E. Herd Immunity

       39.      COVID-19 case rates are increasing among Connecticut residents. Connecticut

COVID-19 Data Tracker.

       40.      Connecticut has not reached herd immunity.

       41.      The herd immunity threshold is still unknown for this virus. In fact, many authors
        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 8 of 27




do not believe herd immunity is possible with this virus. Kadkhoda, Herd Immunity to COVID-

19: Alluring and Elusive,

https://academic.oup.com/ajcp/article/155/4/471/6063411?login=true; Taylor, COVID-19: Is

Manaus the final nail in the coffin for natural herd immunity?)

https://www.bmj.com/content/372/bmj.n394.short; Tkachenko et al, Time-Dependent

Heterogeneity leads to transient suppression of the COVID-19 epidemic, not herd immunity,

https://www.pnas.org/content/118/17/e2015972118.short; Burki, Herd Immunity for COVID-19,

https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30555-

5/fulltext?utm_content=buffer6eaeb&utm_medium=social&utm_source=twitter.com&utm_cam

paign=buffer. The current director of the CDC mentions similar concerns:

https://www.foxnews.com/health/no-magic-target-herd-immunity-walensky. In total, calculations

like those set forth by Dr. McCullough are highly error prone because of uncertainty related to

the included variables. See https://www.nature.com/articles/d41586-021-00728-2.

             F. College Aged Individuals and COVID-19


       42.      Although the mortality rate for college aged students infected with COVID-19 is

lower than other age groups, that does not mean there is “no risk” from infection. In fact, persons

18-29 years have had the highest rates of infection (per 100,000 population) among all age

groups since July 2020. The more people infected translates to more people being hospitalized

and more people dying. CDC COVID Data Tracker

       43.      Students, faculty, and staff are members of a congregate community; they interact

and engage within the towns and counties in which they live. In any epidemic, infections spread

through vulnerable links in the chain eventually resulting in morbidity and mortality in

individuals who are less protected.
        Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 9 of 27




       44.     While individual protection is one goal of universal vaccination, it is not the only

one. Community-wide protection, to reduce the total amount of all potential exposures to

COVID-19, not just infections, is equally important. Each exposure is potential for transmission

to a vulnerable individual.

       45.     In addition, the long-term consequences of natural COVID-19 infection are still

unknown. Even “long COVID” can affect young adults and lead to long term debility.

https://health.ucdavis.edu/health-news/newsroom/studies-show-long-haul-covid-19-afflicts-1-in-

4-covid-19-patients-regardless-of-severity/2021/03; https://healthblog.uofmhealth.org/childrens-

health/long-haul-covid-kids;        https://www.usnews.com/news/health-news/articles/2021-02-

23/whats-wrong-with-me-young-covid-survivors-battle-long-haul-symptoms.               Post-COVID

Conditions | CDC Compared with the Covid-19 Vaccines whose platforms have now been used

for decades, the uncertainty around the consequences of infection with a novel virus, especially in

relation to long term side effects and sequellae, presents an undue risk. Pardi et al, mRNA

vaccines- a new era in vaccinology, https://www.nature.com/articles/nrd.2017.243.

       46.     In summary, though the morbidity and mortality rate in the college age group is

low, it is not zero. It is coupled with many unknowns, and infections in this population

potentially drive infections in the community. Opening of Large Institutions of Higher Education

and County-Level COVID-19 Incidence — United States, July 6–September 17, 2020 | MMWR

(cdc.gov) Andersen et al, College Openings, Mobility, and the Incidence of COVID-19,

https://www.medrxiv.org/content/10.1101/2020.09.22.20196048v1; Lu et al, Are College

Campuses Superspreaders? A data-driven modeling study,

https://www.tandfonline.com/doi/full/10.1080/10255842.2020.1869221.

       47.     Regional differences in county “spill-over” from campus epidemics are likely
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 10 of 27




related to variations in infection prevention strategies employed at the campuses, with more

robust strategies leading to less “spill-over.” The most robust strategy is having as many people

immune as possible and this is best (and most safely) achieved by vaccination.

       48.     All individuals are equally likely to catch COVID-19. There is no protection from

infectivity or infectiousness in the college age group and, indeed, this age group accounts for the

largest number of cases and the highest rate of infection. CDC COVID Data Tracker.

             G. Asymptomatic Spread

       49.     Very early in the pandemic, the medical community learned that ignoring

asymptomatic spread of this virus leads to propagation. As many as 30% of patients with

COVID-19 never develop symptoms. Johansson et al, SARS-COV-2 Transmission occurs from

people infected with COVID-19 but are without symptoms and it is estimated that more than half

of all transmissions are from individuals who are asymptomatic; Johansson et al,

https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707. This assessment has

been supported by the CDC. Bender et al, https://wwwnc.cdc.gov/eid/article/27/4/20-

4576_article; Infectious viral loads start increasing before symptom development; Sakurai, et al,

Natural History of Asymptomatic SARS-COV-2 Infection,

https://www.nejm.org/doi/full/10.1056/NEJMc2013020; The Natural History and Transmission

Potential of Asymptomatic Severe Acute Respiratory Syndrome Coronavirus 2 Infection,

https://academic.oup.com/cid/article/71/10/2679/5851471.

       50.     Isolation based on symptoms alone is not the consensus opinion of medical or

public health experts, which is why most states in the U.S. as well as around the world

recommend quarantine of exposed individuals. This is because symptoms do not predict

infectivity and it is safer to stay home through the duration of an incubation window after an
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 11 of 27




exposure in order to protect the community.

       51.     Masking is an effective and evidence-based intervention to help stem the spread

of COVID-19, even in asymptomatic individuals. Although this protection is significantly less

potent than immunity by vaccination, ongoing masking of unvaccinated individuals is a potential

stopgap for those unable to be vaccinated. Unmasked and unvaccinated individuals put

themselves at additive risk of infection as well as those around them who are unable to be

vaccinated or mount a sufficient immune response. Science Brief: Community Use of Cloth

Masks to Control the Spread of SARS-CoV-2 | CDC

       H.      COVID Treatments

       52.     Treatment guidelines for COVID-19 continue to be updated. Most of the regimens

listed in Table 3 of Dr. McCullough’s affidavit (p. 10) are not recommended by CDC or NIH.

Management of Patients with Confirmed 2019-nCoV | CDC and this COVID-19 Treatment

Guidelines (nih.gov)

       I.      COVID Vaccines

       53.     All three COVID-19 Vaccines have been studied in robust multi-centered,

international, randomized-controlled trials and proven both effective and safe in millions of

people. Science Brief: COVID-19 Vaccines and Vaccination (cdc.gov)

       54.     All three COVID-19 Vaccines have demonstrated a very high rate of efficacy

(Pfizer 95%, Moderna 94.1%, Johnson & Johnson 72%).

https://www.yalemedicine.org/news/covid-19-vaccine-comparison. These rates are much higher

than annual influenza vaccination (30-60%) effectiveness (depending on the year), which is a

mandated annual vaccine at many universities. Breakthrough infections are possible with any

vaccine, but when you look at the amount vaccinated, these numbers are very low. COVID-19
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 12 of 27




Daily Report | Connecticut Data

       55.     Overall, these are some of the most effective vaccines that have ever been

developed.

       56.     There is currently no evidence of genotoxicity, mutagenicity, teratogenicity and

oncogenicity in any of the EUA-approved COVID vaccines.

       57.     While the three currently available vaccines are made of the building blocks of

RNA, they are not genes, but are messenger scripts for making a protein. Their safety has been

repeatedly confirmed in randomized controlled trials with no difference in adverse outcomes

between vaccinated and unvaccinated individuals. There is no evidence that the spike protein

itself injures our body’s organs. The spike is an entry receptor for the virus to get into cells and

the major target of our immune system. The spike protein itself cannot damage tissues, cause

infections, or lead to complications. The immune response to the spike protein may be associated

with some adverse outcomes like clotting and myocarditis; however, the risks of these outcomes

associated with the vaccine are dwarfed by the risks of these outcomes associated with COVID-

19 infection itself. Torjesen, COVID-19: Risk of cerebral blood clots from disease is 10 times

than from vaccination, study finds, https://www.bmj.com/content/373/bmj.n1005.full; Wise et al,

COVID-19: Should we be worried about reports of myocarditis and pericarditis after mRNA

vaccines?, https://www.bmj.com/content/373/bmj.n1635).

       58.     As an example, the rate of myocarditis in all recipients is 13/1,000,000 vaccines

administered (32/1,000,000 in males aged 12-39).

https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-06/03-COVID-

Shimabukuro-508.pdf. In contrast, 2.3% of collegiate athletes who had recovered from COVID-

19 had evidence of myocarditis on heart imaging. Daniels et al, Prevalence of Clinical and
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 13 of 27




Subclinical Myocarditis in Competitive Athletes with Recent Sars-CoV-2 Infection: Results

from the Big Ten Covid-19 Cardiac Registry,

https://jamanetwork.com/journals/jamacardiology/fullarticle/2780548.

       59.      The infection of COVID-19 itself puts college-aged students at higher risk for

myocarditis than the vaccine. In addition, all vaccine associated myocarditis patients have

survived and were treated effectively. https://whyy.org/articles/myocarditis-and-the-covid-19-

vaccine-what-to-know-about-rare-heart-inflammation/. Based on this evidence, the CDC

continues to recommend COVID vaccination for this younger age group.

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/myocarditis.html.

       60.      Although the risk of cerebral sinus thrombosis after the Johnson & Johnson

vaccine is significant, it occurs with incredibly low probability and there is no proof of causation

between the vaccination and myocarditis.

https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2021-04/03-COVID-

Shimabukuro-508.pdf. The Johnson & Johnson vaccine provides very meaningful benefit to a

college-aged population given its ease of administration as one dose.

             J. Vaccination after COVID-19 infections

       61.      The CDC continues to recommend vaccination for those who have been infected

naturally with COVID-19 and there is emerging evidence that vaccination may provide a broader

spectrum of protection to variants than natural infection

(https://directorsblog.nih.gov/2021/06/22/how-immunity-generated-from-covid-19-vaccines-

differs-from-an-infection/).

       62.      There will consistently be new variants of COVID-19 that will be selected out by

vaccination and natural infection. The virus will continue to mutate as long as there is a
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 14 of 27




susceptible population available. We have much better data for the efficacy of the COVID-19

Vaccines against variants than we do for efficacy of natural immunity against variants. This is

because we know exactly when immunity is established and the trajectory over time. Without

vaccination, there will be lingering concerns about breakthrough variants leading to reinfection

that will be more difficult to study.

       63.       There are no reports of serious, life-threatening safety concerns for previously

infected individuals who receive a COVID-19 Vaccine; in fact, CDC recommends persons that

were previously infected still receive a full course of one of the currently available COVID-19

vaccines. Interim Clinical Considerations for Use of COVID-19 Vaccines | CDC; Reduced Risk

of Reinfection with SARS-CoV-2 After COVID-19 Vaccination — Kentucky, May–June 2021 |

MMWR (cdc.gov)

       64.       Using a serologic test to equate to immunity is not evidence-based and not

recommended by the CDC. https://www.cdc.gov/coronavirus/2019-ncov/testing/serology-

overview.html.

       65.       COVID-19 also has syndromic overlap with many other respiratory infections and

previous consistent symptoms alone cannot be grounds for proof of immunity. Even if using the

gold standard nucleic acid or polymerase chain reaction (PCR) test, there is a wide range in

duration of immunity after PCR positivity, and PCRs can be positive for months after natural

infection. This can make it very challenging to determine the onset of immunity for an

individual. Pragmatically, the only surefire way to assure effective immunity is vaccination.

             K. Potential Adverse Events

       66.       The Vaccine Adverse Event Reporting System (VAERS) is a passive reporting

system. This means that anyone can report any symptom after vaccination. Once someone
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 15 of 27




reports a symptom after vaccination, that person will be included in the data generated by

VAERS for that symptom, without any verification of the accuracy of the report or whether the

symptom was causally related to a COVID-19 Vaccine. The data generated by VAERS is

reviewed to identify trends, but the majority of symptoms are mild and are a result of the normal

immune response to the vaccine. As a result, the VAERS data may indicate the number of

reported symptoms, but it does not reliably indicate the number of symptoms that actually were

caused by the vaccines.

       67.     VAERS reports and percentages must be considered in the context of the

prevalence of the disease. It is reasonable to assume that there will be fewer VAERS reports

about rare diseases than there will be about a hyper-prevalent, pandemic level, novel disease,

such as COVID-19. Moreover, it is also reasonable to expect more VAERS reports about a

disease like COVID-19 given the new vaccines about which a substantial amount of

misinformation has been circulated. The CDC has acknowledged the prevalence of

misinformation related to the COVID-19 Vaccines. See https://www.cdc.gov/vaccines/covid-

19/health-departments/addressing-vaccine-misinformation.html.

       68.     Additionally, it is important to distinguish association from causation when

examining reports of adverse effects. Adverse effects are possible with any vaccine, but the

decision to administer the vaccine is based on the assessment of benefit over that risk. Again,

most of these VAERS reports have been of mild generalized symptoms.

       69.     The Advisory Committee on Immunization Practices recently reviewed adverse

events related to the COVID-19 Vaccines and determined that the benefits of these vaccines and

their ability to prevent COVID-19 related morbidity and mortality far exceeds the potential for

adverse events caused specifically by Guillain Barre Syndrome, thrombosis with
         Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 16 of 27




thrombocytopenia syndrome and myocarditis.

https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e4.htm

   III.         Conclusion

          70.      I have reviewed the University of Connecticut’s vaccine policy. In my expert

opinion, a COVID-19 vaccine mandate is a safe and reliable way to minimize spread of COVID-

19 among students and their communities and prevent morbidity and mortality. While COVID-

19 does not necessarily cause disproportionate bad outcomes in this constituency, any bad

outcome from COVID-19 is potentially avoidable with the COVID-19 Vaccines where the

benefit dwarfs the potential rare risks that may not be causally linked. The vaccines used for

COVID-19 are based on technology that has been developed over decades and have repeatedly

been shown to be safe when given to millions of patients. This is not experimentation. This is

application of known science to a novel pathogen with known and threatening immediate and

long-term consequences to students, faculty, staff, and communities at large. Given that this

virus can be infectious despite an asymptomatic host and that not everyone can mount an

immune response after vaccination, an individual’s choice to remain unvaccinated puts others

around them in the community at risk. Ultimately, the benefit to multiple college students being

vaccinated has far-reaching benefits for the community as it relates to reduction in spread,

avoidance of variant selection, and reductions in morbidity and mortality overall.

   IV.          Other Testimony & Compensation

          71.      I have previously provided expert testimony in CT Freedom Alliance, LLC v. State

of CT Department of Education, HHD-CV20-6131803-S, in the form of deposition testimony. I

provided this testimony as part of my responsibilities as Deputy State Epidemiologist at the CT-

DPH.
      Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 17 of 27




      72.     I provided this affidavit as part of my responsibilities as Deputy State

Epidemiologist at the CT-DPH.
       Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 18 of 27




       I hold all the above opinions to a reasonable degree of professional certainty and

probability based upon the records and information that I reviewed and based upon my

education, training, and professional experience. My opinions in this report are based on only the

information that I have considered to date. I reserve the right to amend and supplement this

report and any of my opinions in it consistent with all applicable procedural rules.

                                                                     Digitally signed by Lynn


Date: _______________________
                                                      Lynn Sosa      Sosa
                                                                     Date: 2021.08.11 14:01:59
                                                     ______________________________
                                                                     -04'00'

                                                     Lynn Sosa, M.D.
Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 19 of 27
         Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 20 of 27




                                            Appendix 1

                                       Lynn E. Sosa, MD

                             Connecticut Department of Public Health
                                410 Capitol Avenue, MS#11 TUB
                                         PO Box 340308
                                   Hartford, CT 06134-0308
                                       Ph. (860) 509-7723
                                      Fax (860) 509-7743
                                        lynn.sosa@ct.gov


                                PROFESSIONAL EXPERIENCE


Connecticut Department of Public Health                                  Hartford, CT

      Deputy State Epidemiologist                                        2008 - present

         x   Responsible for oversight of COVID-19 surveillance activities;
         x   Provide subject matter expertise and technical assistance to a variety of
             stakeholders including, but not limited to, local health departments, Connecticut
             Department of Education, Connecticut Department of Correction, local K-12
             schools, and public and private colleges and universities;
         x   Serve as a medical consultant to the Immunization Program;
         x   Serve as co-supervisor to the Epidemic Intelligence Service Officer and the
             CDC/Council of State and Territorial Epidemiologist Fellow;
         x   Provide medical and epidemiological oversight to the Tuberculosis and Sexually
             Transmitted Disease Programs.

      Medical Director                                                   2020 - present

             x   Provide medical and epidemiological oversight to both the Tuberculosis (TB)
                 and Sexually Transmitted Disease (STD) Control Programs.

      Coordinator, TB and STD Control Programs                           2014 - 2019

             x   Provide medical, epidemiological, and supervisory oversight for all aspects of
                 both the TB and STD Control Programs.

      Medical Epidemiologist                                             2007 - 2014

             x   Provide medical and epidemiological oversight to the TB and STD Programs.
   Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 21 of 27




Epidemic Intelligence Service Officer                               2005 – 2007

       x   Led and assisted with management of multiple foodborne outbreaks;
       x   Responsible for questionnaire development, coordination of patient
           interviews, data analysis using EpiInfo 2000 and preparations of outbreak
           reports for internal health department review;
       x   Investigated outbreaks of tuberculosis and Legionnaire’s Disease;
       x   Deployed to New Orleans, LA as part of the Hospital Surveillance Team in
           September 2005 to serve with a team of EIS officers and CDC staff
           responsible for active surveillance for disease and injury in the 2-4 weeks after
           the hurricane;
       x   Responsible for data abstraction from medical records, data entry, data
           analysis, and recruiting of new medical clinics to our surveillance effort;
       x   Evaluated CT’s passive surveillance system for varicella;
       x   Conducted several data analysis projects, including analysis of varicella
           surveillance data, analysis of cervical cancer data, and analysis of
           gonorrhea/chlamydia data using Geographic Information Systems (GIS).
           These projects involved manipulation and analysis of data using EpiInfo and
           Excel and drafting of project reports and manuscripts for publication.

                                     EDUCATION

1998–2002     Harvard Medical School, Boston, MA- MD
1994–1998     Loyola University Chicago, Chicago, IL- BS (Biology)
1991–1994     Illinois Mathematics and Science Academy, Aurora, IL (high school)

                            PROFESSIONAL TRAINING

2005–2007     Epidemic Intelligence Service Officer, Centers for Disease Control and
              Prevention, stationed at the Connecticut Department of Public Health,
              Hartford, CT
2003–2005     House Officer, Massachusetts General Hospital, Boston, MA
              (Internal Medicine)
2002–2003     Intern, Massachusetts General Hospital, Boston, MA
              (Internal Medicine)

                             PROFESSIONAL SERVICE

2005–2007     Lieutenant Commander, Commissioned Corps, US Public Health Service
  Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 22 of 27




                   LICENSES AND BOARD CERTIFICATION

   x   Connecticut Physician License #043692, expires August 2022

   x   Board Certified, Internal Medicine ABIM# 263327


                                 PUBLICATIONS

2020         Lee S, et al. Isoniazid resistant tuberculosis of the parotid gland
             masquerading as a benign neoplasm. Ear Nose Throat J 2020. Online
             ahead of print. DOI: 10.1177/01455613209381595/20
2020         Wallace M, et al. COVID-19 in correctional and detention facilities-
             United States, February-April 2020. MMWR Morb Mortal Wkly Rep
             2020; 69: 587–90.
2020         Havers FP, et al. Seroprevalence of antibodies to SARS-CoV-2 in 10 sites
             in the United States, March 23-May 12, 2020. JAMA Intern Med 2020.
             Online ahead of print. doi: 10.1001/jamainternmed.2020.4130.
2020         Werner Ak, et al. Hospitalizations and deaths associated with EVALI.
             New Engl J Med 2020; 382:1589–98.
2019         Sosa L, et al. Tuberculosis screening, testing, and treatment of U.S. health
             care personnel: recommendations from the National Tuberculosis
             Controllers Association and CDC, 2019. MMWR Morb Mortal Wkly Rep
             2019; 68:439–43.
2018         Magaziner S, Montgomery MC, et al. Public health opportunities and
             challenges in the provision of partner notification services: the New
             England experience. BMC Health Serv Res 2018; 18:75.
2017         Kaplan SR, Topal J, Sosa L, Malinis M, Huttner A, Malhotra A, Friedland
             G. A patient with central nervous system tuberculomas and a history of
             disseminated multi-drug resistant tuberculosis. J Clin Tuberc Other
             Mycobac Dis 2017;10: 9–16.
2017         Leung V, Phan Q, Costa CE, Nishimura C, Pung K, Horn L, Sosa L. Notes
             from the Field: Clostridium perfringens outbreak at a catered lunch-
             Connecticut, September 2016. MMWR Morb Mortal Wkly Rep 2017;
             66:940–41.
2017         Niccolai LM, Meek JI, Brackney M, Hadler JL, Sosa LE, Weinberger
             DM. Declines in Human Papillomavirus (HPV)-Associated High Grade
             Cervical Lesions After Introduction of HPV Vaccines in Connecticut,
             United States, 2008–2015. CID 2017; 65:884–9.
2017         Tutolo JW, Staples JE, Sosa L, Bennett N. Notes from the Field: Powassan
             Virus Disease in an Infant—Connecticut, 2016. MMWR Morb Mortal
             Wkly Rep 2017;66:408–409.
2016         Vasquez AM, Montero N, et al. Investigation of Escherichia coli
             harboring the mcr-1 resistance gene—Connecticut, 2016. MMWR Morb
             Mortal Wkly Rep 2016; 65:979–80.
  Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 23 of 27




2015       Mullins J, Kudish K, Sosa L, Hadler J. Continuing decline in varicella
           incidence after the 2 dose vaccination recommendation, 2009–2014. Open
           Forum Infect Dis 2015; 9:1–6.
2015       Hariri S, et al. Monitoring effect of human papillomavirus vaccines in US
           population, Emerging Infections Program, 2008–2012. Emerg Infect Dis
           2015; 21:1557–61.
2015       Hariri S, et al. Reduction in HPV 16/18-associated high grade cervical
           lesions following HPV vaccine introduction in the United States—2008–
           2012. Vaccine 2015;33:1608–13.
2015       Bemis K, Thornton A, Rodriguez-Lainz A, Lowenthal P, Escobedo M,
           Sosa LE, Tibbs A, Sharnprapai S, Moser KS, Cochran J, Lobato MN.
           Civil surgeon tuberculosis evaluations for foreign-born persons seeking
           permanent U.S. residence. J Immigr Minor Health 2015 Feb 13 [Epub
           ahead of print]
2013       Styles T, Phan Q, Rabatsky-Ehr T, Applewhite C, Sosa L, Cartter M.
           Salmonella enterica serotype enteritidis outbreak at a long-term care
           facility, Connecticut, 2012. Conn Med 2013;77:587–90.
2013       Gacek P, Sosa L, Lobato M. Assessment of postarrival tuberculosis
           examinations among immigrants and refugees screened overseas.
           Connecticut Medicine 2013;77:325–30.
2013       Niccolai LM, Julian P, Meek J, McBride V, Hadler J, Sosa L. Declining
           rates of high grade cervical lesions in young women in Connecticut, 2008–
           2011. Cancer Epidemiol Biomarkers Prev 2013; 22:1446–50.
2013       Niccolai LM, Russ C, Julian PJ, Hariri S, Sinard J, Meek JI, McBride V,
           Markowitz LE, Unger ER, Hadler JL, Sosa LE. Individual and geographic
           disparities in human papillomavirus types 16/18 in high grade cervical
           lesions: associations with race, ethnicity and poverty. Cancer
           2013;119:3052–8.
2013       Clark IT, Lobato MN, Gutierrez J, Sosa LE. HIV status among patients
           with tuberculosis and HIV testing practices by Connecticut health care
           providers. J Int Assoc Physicians AIDS Care 2013;12:261–5.
2013       Niccolai L, Julian P, Bilinski A, Mehta NR, Meek JI, Zelterman D, Hadler
           JL, Sosa L. Geographic Poverty and Racial/Ethnic Disparities in Cervical
           Cancer Precursor Rates in Connecticut, 2008–2009. Am J Pub Health
           2013;103:156–63.
2012       Chawla H, Lobato MN, Sosa LE, Zuwallack R. Predictors for a positive
           Quantiferon-TB-Gold test in BCG-vaccinated adults with a positive
           tuberculin skin test. J Infect Public Health 2012;5:369–73.
2012       Kattan J, Sosa LE, Lobato MN. Tuberculosis mortality: death from a
           curable disease, Connecticut, 2007–2009. Int J Tuberc Lung Dis 2012;16:
           1657–62.
2011       Guh A, Sosa L, Hadler JL, Lobato MN. Missed opportunities to prevent
           tuberculosis in foreign-born persons, Connecticut 2005–2008. Int J Tuberc
           Lung Dis 2011;15:1044–49.
2011       Livingston KA, Lobato MN, Sosa LE, Budnick GE, Bernardo J.
           Mycobacterium tuberculosis testing capacity and practices in hospital,
  Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 24 of 27




           commercial, and public laboratories in New England, Int J Tuberc Lung
           Dis 2011;15:1218–22.
2011       J. Kattan, Sosa L, Bohnwagner H, Hadler J. Impact of 2-Dose Vaccination
           on Varicella Epidemiology: Connecticut—2005–2008. J Infect Dis
           2011;203:509–12.
2010       J. Leung, Kudish K, Wang C, Moore L, Gacek P, Radford K, Lopez A,
           Sosa L, Schmid DS, Cartter M, Bialek S. Varicella. Outbreak in a
           Residential Facility for Adults with Intellectual Disability—Connecticut
           2009. Journal of Infectious Diseases 2010;202:1486–91.
2010       C. Lazar, Sosa L, Lobato M. Practices and Policies of Providers Testing
           School-Aged Children for Tuberculosis, Connecticut, 2008. J Community
           Health 2010;35:495–99.
2009       L. Sosa, Gupta S, Juthani-Mehta M, Hadler J. Meningitis in a College
           Student in Connecticut, 2007. Journal of American College Health 2009;
           58:12–14.
2009       AM Buff, LE Sosa, AJ Hoopes, D Buxton-Morris, TB Condren, JL
           Hadler, MB Haddad, PK Moonan, MN Lobato. Two Tuberculosis
           Genotyping Clusters, One Preventable Outbreak. Public Health Reports
           2009;124:490–94.
2008       CDC. Surveillance for Community-Associated Clostridium difficile—
           Connecticut, 2006. MMWR 2008;57:340–43.
2008       L. Sosa, Lobato M, Condren T, Williams M, Hadler J. Outbreak of
           Tuberculosis in a Correctional Facility: Consequences of Missed
           Opportunities. Int J Tuberc Lung Dis 2008;12:689–91.
2006       L. Sosa and J. Hadler. Epidemiology of Varicella in Connecticut—2001–
           2005. J Infect Dis 2008;197:S90–3.
2006       CDC. Survey of Lymphocytic Choriomeningitis Virus Diagnosis and
           Testing—Connecticut, 2005. MMWR 2005;55:398–99.


                             PRESENTATIONS

2019       Latent Tuberculosis Infection: What Clinicians Need to Know, Middlesex
           Hospital Grand Rounds, Middletown, CT
2019       Recommendations for Tuberculosis Screening, Testing and Treatment of
           Health Care Personnel, United States, 2019; National TB Conference,
           Atlanta, GA
2019       Latent Tuberculosis Infection: What Clinicians Need to Know, Stamford
           Hospital Grand Rounds, Stamford, CT
2019       Why Data Matters: A Year in the Life of a Medical Epidemiologist; EMD
           Seminar Series, Yale School of Public Health, New Haven, CT
2018       Almost at the Finish Line: Proposed Updates to TB Screening and Testing
           of Healthcare Personnel. Washington State TB Educational Conference,
           Seattle, WA
2018       Connecting the DOTs: Old and New Strategies to Solve a TB Puzzle.
           Connecticut Biannual Tuberculosis Conference, West Haven, CT
  Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 25 of 27




2018       Management of LTBI in the Primary Care Setting, Connecticut Academy
           of Family Physicians 2018 Scientific Symposium, Southington, CT
2018       Using Incentives to Increase Named Partners from Early Syphilis Patients,
           Connecticut, 2017. Poster presentation, 2018 National STD Prevention
           Conference, Washington, DC.
2018       Preventing Missed Opportunities: Strategies for Winning the War Against
           TB. New England TB Clinicians Conference, Hartford, CT
2018       Almost at the Finish Line: Proposed Updates to TB Screening and Testing
           of Healthcare Personnel, National Tuberculosis Conference, Palm Springs,
           CA
2017       Using Incentives to Increase Named Partners from Early Syphilis Patients,
           Connecticut, 2017. Oral presentation, 2017 Northeast Epidemiology
           Conference, Northampton, MA
2016       You are the Key to HPV Cancer Prevention. Connecticut Children’s
           Medical Center, Grand Rounds presentation
2015       Use of Genotyping in Connecticut, Oral presentation, National
           Tuberculosis Conference, Atlanta, GA
2015       Update on the Use of Isoniazid and Rifapentine for the Treatment of
           Latent Tuberculosis Infection in Connecticut, New England TB Clinicians
           Conference, Worcester, MA
2015       Update on Tuberculosis, Medicine Grand Rounds, Norwalk Hospital,
           Norwalk, CT
2013       Current Challenges in the Diagnosis and Treatment of TB. Pulmonary
           Grand Rounds, University of Connecticut Health Center, Farmington, CT
2013       Preparing for Flu Season: What You Need to Know. Pediatric Grand
           Rounds, Bridgeport Hospital, Bridgeport, CT
2013       TB or Not TB: New Challenges of an Old Disease, Grand Rounds, St.
           Francis Medical Center, Hartford, CT
2013       Use of 12 Dose Isoniazid and Rifapentine for the Treatment of Latent
           Tuberculosis Infection in Connecticut. Poster presentation, 2013 National
           Tuberculosis Conference, Atlanta, GA
2013       Routine Genotyping and the Impact on TB Prevention and Control. Oral
           presentation, 2013 National Tuberculosis Conference, Atlanta, GA
2013       Treating LTBI with Isoniazid and Rifapentine: The Connecticut
           Experience, New England TB Clinician’s Meeting, Sturbridge, MA
2013       Update on Tuberculosis: New Challenges of an Old Disease, Grand
           Rounds, Backus Hospital, Norwich, CT
2012       Update on Tuberculosis: New Challenges of an Old Disease, Connecticut
           Pulmonary Section Annual Meeting, Branford, CT
2012       TB or not TB: Update on Tuberculosis, Grand Rounds, Eastern
           Connecticut Health Network, Manchester and Vernon, CT
2011       Identification of Contamination Clusters: Maryland and Connecticut.
           Oral presentation. 2011 National TB Conference, Atlanta, GA
2010       Pediatric Tuberculosis: What Every Provider Needs to Know. Pediatric
           Grand Rounds, Danbury Hospital, Danbury, CT
   Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 26 of 27




2010          A Geocoded Analysis of Socioeconomic Disparities in Cervical Cancer
              Precursors in Connecticut, 2008–2009. Oral presentation, 2010 Northeast
              Epidemiology Conference, Lenox, MA
2009          Challenges of IGRA Testing. Oral presentation, 2009 National TB
              Conference, Atlanta, GA.
2009          Enhanced Surveillance on Access to Care to Prevent TB Among the
              Foreign Born – Connecticut, 2005–2008. Poster presentation, 2009
              National TB Conference, Atlanta, GA (Received first place prize)
2009          Update on Tuberculosis: The Changing Face of an Old Disease. Medicine
              Grand Rounds, St. Francis Hospital and Medical Center, Hartford, CT.
2008          Tuberculosis Outbreak at a Correctional Facility: Consequences of
              Missed Diagnoses. Oral presentation, 2008 National TB Controllers
              Workshop, Atlanta, GA
2008          Statewide Analysis of Geographic Clustering of Chlamydia and
              Gonorrhea Infections—Connecticut, 2004. Oral Presentation, 2008
              National STD Prevention Conference, Chicago, IL
2007          Tuberculosis Outbreak at a Correctional Facility: Consequences of
              Missed Diagnoses. Poster presentation, 2007 American Thoracic Society
              International Conference, San Francisco, CA
2007          Cervical Cancer Epidemiology in Connecticut, 1994–2003: Implications
              for Vaccination Programs. Oral presentation, 2007 Epidemic Intelligence
              Service Conference, Atlanta, GA
2006          Cervical Cancer Epidemiology in Connecticut, 1994–2003. Oral
              presentation, 2006 Northeast Regional Epidemiology Conference, Albany,
              NY
2006          Epidemiology of Varicella in Connecticut—2001–05. Oral presentation.
              Tuesday Morning Seminar, Centers for Disease Control and Prevention,
              Atlanta, GA.
2006          Lymphocytic Choriomeningitis Virus Diagnosis and Testing—
              Connecticut, 2005. Oral presentation, 2006 Epidemic Intelligence Service
              Conference, Atlanta, GA
2006          Lymphocytic Choriomeningitis Virus Diagnosis and Testing—
              Connecticut, 2005. Poster presentation, 2006 International Conference on
              Emerging Infectious Diseases, Atlanta, GA
2005          Lymphocytic Choriomeningitis Virus Diagnosis and Testing—
              Connecticut, 2005. Oral presentation, 2005 Northeast Regional
              Epidemiology Conference, Chatham, MA

           ACADEMIC APPOINTMENTS/TEACHING EXPERIENCE

2008–present Assistant Clinical Professor of Medicine, Yale University School of Public
             Health

              Spring Semester 2008, 2012, 2014, 2016, 2018, 2020
              Investigation of Disease Outbreaks
   Case 3:21-cv-00924-JAM Document 27-2 Filed 08/11/21 Page 27 of 27




               x   Assisted with teaching this course including giving lectures and
                   grading assignments

                      SOCIETIES AND MEMBERSHIPS

Present     National Tuberculosis Controller’s Association
Present     National Coalition of STD Directors
Present     Council of State and Territorial Epidemiologists
            STD Subcommittee Chair, 2012-2019
Present     Connecticut Infectious Disease Society

                           HONORS AND AWARDS

2017        Mentor of the Year Award, Council of State and Territorial
            Epidemiologists
2007        Outstanding Unit Commendation, U.S. Public Health Service
2007        Outstanding Unit Commendation, U.S. Public Health Service
2006        Crisis Response Service Award, U.S. Public Health Service
2005        Commissioned Corps Training Ribbon, U.S. Public Health Service


                     References are available upon request
